Cook, J.,
delivered the opinion of the court.
Appellee sued appellant, a railroad company, for injury inflicted upon him by the negligent running of its train, upon which appellee was a passenger. The appellant complains that the court erroneously refused to instruct the jury as requested by it. The case may be stated in this way:
*362Appellee had purchased a ticket entitling him to safe passage from Flora to Jackson, and he claims that he hoarded the train at Flora as soon as he could do so, being somewhat delayed by other passengers, who were entering the cars just preceding him; that just as he had gotten onto the first step and was in the act of stepping on the second step, appellant’s employees suddenly and violently put the train in motion and “snatched” him off the steps and under the wheels of the moving train, which cut off several of his fingers and mutilated others. The defense was that they stopped the train sufficiently long for plaintiff to safely board the train, but he delayed doing so, and in attempting to board the train while moving he was injured by his own negligent act; that the train was carefully handled, without jerks or sudden starts.
The issue was clean-cut and the jury decide.d in plaintiff’s favor. If the railroad’s witnesses were believed, the verdict should have been for the defendant; but, if the jury believed plaintiff’s witnesses, their verdict was right. A great deal was proven about the time elapsing between the arrival and departure of the train, and much stress is laid upon that feature of the case in the argument to this court. It may be admitted that the train was not prematurely started, but nevertheless plaintiff would be entitled to a verdict if the jury believed his testimony to the effect that the injury was caused by the negligent movement of the train after he had succeeded in safely boarding the same.
We have examined the refused instructions, as well as the instructions given for the defendant, and, without deciding that the instructions offered and refused correctly stated the law applicable to the facts, we do say that the instructions given cured any possible error arising from the court’s refusal to give the instructions marked “Refused.”

Affirmed.